                 Case 2:20-cv-01155-MJP Document 4 Filed 07/29/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   DONALD STRATTON,

 9                             Plaintiff,                 CASE NO. 2:20-cv-01155-MJP

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   STATE FARM FIRE AND CASUALTY                         FORMA PAUPERIS
     COMPANY,
12
                               Defendant.
13
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
            The Clerk shall provide a copy of this Order to Plaintiff and to the Honorable Marsha J.
17
     Pechman.
18
            DATED this 29th day of July, 2020.
19

20

21

22
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
